Peremptory mandamus order unanimously affirmed, with costs, as a matter of law and in the exercise of discretion. The board of education resolution of March.11, 1932, in so far as it affects the relator, is in violation of section 31 of the Civil Service Law* and beyond the board’s power to adopt. If the situation requires action of the character indicated in the resolution, legislative authority is needful to give validity to such action. Present — Young, Hagarty, Carswell, Scudder and Davis, JJ. [gee post, p 815.1

 Added by Laws of 1919, chap. 251, as amd. by Laws of 1929, chap. 512.— [Rep.